DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response and amendment to the claims filed on 2/23/2022 are acknowledged.  The rejections and objections made in the previous office action are withdrawn in view of the amendment to the claims. 
Claims 1, 7-8, 10-11, 13-15 are pending. 


Statement of Reasons of Allowance

The present claims are allowable over the closest prior art, herein “Guo”, for the following reasons:
Guo does not suggest the claimed ceramic composite for dental application relative density of 45% or more and 60% or less. Specifically, Guo is directed to a composite that have densities of 65-73% at best (Guo p. 7116). 


The present claims are allowable over the closest prior art, herein “Hayashi”, for the following reasons:
1/2 and less than 0.21 MPam1/2 is not mentioned. Applicant has demonstrated the thickness of 0.04 mm to 0.06 mm is critical to the invention. In contrast, Digard Brou De Cuissart discloses a much broader thickness of 0.04 mm to 0.5 mm, and is achieved by injections of frames made of ceramic paste ([0058] Digard Brou De Cuissart), which is a much different process in comparison to the infiltration of Hayashi. 

With respect to claim 8, Hayashi does not suggest alone, or in combination, the claimed ceramic composite wherein the sintering temperature is -700 or more and -100 °C or less lower than a sintering temperature at which a theoretical density is obtainable, and further infiltrating the liquid resin into the ceramic sintered body placing the ceramic sintered body and the liquid resin in a vacuum pack, submersing the vacuum pack in water, and applying isotropic pressure to the vacuum pack by a cold isostatic pressing (CIP) treatment. 

The Examiner is unaware of prior art that reasonably suggests alone, or in combination, the claimed invention.



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764